 


 HR 2494 ENR: Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 2494 
 
AN ACT 
To support global anti-poaching efforts, strengthen the capacity of partner countries to counter wildlife trafficking, designate major wildlife trafficking countries, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
TITLE I—Purposes and policy
Sec. 101. Purposes.
Sec. 102. Statement of United States policy.
TITLE II—Report on major wildlife trafficking countries
Sec. 201. Report.
TITLE III—Framework for interagency response
Sec. 301. Presidential Task Force on Wildlife Trafficking.
TITLE IV—Programs to address the escalating wildlife trafficking crisis
Sec. 401. Anti-poaching programs.
Sec. 402. Anti-trafficking programs.
Sec. 403. Engagement of United States diplomatic missions.
Sec. 404. Community conservation.
TITLE V—Other actions relating to wildlife trafficking programs
Sec. 501. Amendments to Fisherman's Protective Act of 1967.
Sec. 502. Wildlife trafficking violations as predicate offenses under money laundering statute.
2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
(2)Co-chairs of the task forceThe term Co-Chairs of the Task Force means the Secretary of State, the Secretary of the Interior, and the Attorney General, as established pursuant to Executive Order 13648. (3)Community conservationThe term community conservation means an approach to conservation that recognizes the rights of local people to manage, or benefit directly and indirectly from wildlife and other natural resources in a long-term biologically viable manner and includes—
(A)devolving management and governance to local communities to create positive conditions for resource use that takes into account current and future ecological requirements; and (B)building the capacity of communities for conservation and natural resource management.
(4)Country of concernThe term country of concern refers to a foreign country specially designated by the Secretary of State pursuant to subsection (b) of section 201 as a major source of wildlife trafficking products or their derivatives, a major transit point of wildlife trafficking products or their derivatives, or a major consumer of wildlife trafficking products, in which the government has actively engaged in or knowingly profited from the trafficking of endangered or threatened species. (5)Focus countryThe term focus country refers to a foreign country determined by the Secretary of State to be a major source of wildlife trafficking products or their derivatives, a major transit point of wildlife trafficking products or their derivatives, or a major consumer of wildlife trafficking products.
(6)Defense article; defense service; significant military equipment; trainingThe terms defense article, defense service, significant military equipment, and training have the meanings given such terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794). (7)Implementation planThe term Implementation Plan means the Implementation Plan for the National Strategy for Combating Wildlife Trafficking released on February 11, 2015, a modification of that plan, or a successor plan.
(8)National strategyThe term National Strategy means the National Strategy for Combating Wildlife Trafficking published on February 11, 2014, a modification of that strategy, or a successor strategy. (9)National wildlife servicesThe term national wildlife services refers to the ministries and government bodies designated to manage matters pertaining to wildlife management, including poaching or trafficking, in a focus country.
(10)Security forceThe term security force means a military, law enforcement, gendarmerie, park ranger, or any other security force with a responsibility for protecting wildlife and natural habitats. (11)Task forceThe term Task Force means the Presidential Task Force on Wildlife Trafficking, as established by Executive Order 13648 (78 Fed. Reg. 40621) and modified by section 201.
(12)Wildlife traffickingThe term wildlife trafficking refers to the poaching or other illegal taking of protected or managed species and the illegal trade in wildlife and their related parts and products. IPurposes and policy 101.PurposesThe purposes of this Act are—
(1)to support a collaborative, interagency approach to address wildlife trafficking; (2)to protect and conserve the remaining populations of wild elephants, rhinoceroses, and other species threatened by poaching and the illegal wildlife trade;
(3)to disrupt regional and global transnational organized criminal networks and to prevent the illegal wildlife trade from being used as a source of financing for criminal groups that undermine United States and global security interests; (4)to prevent wildlife poaching and trafficking from being a means to make a living in focus countries;
(5)to support the efforts of, and collaborate with, individuals, communities, local organizations, and foreign governments to combat poaching and wildlife trafficking; (6)to assist focus countries in implementation of national wildlife anti-trafficking and poaching laws; and
(7)to ensure that United States assistance to prevent and suppress illicit wildlife trafficking is carefully planned and coordinated, and that it is systematically and rationally prioritized on the basis of detailed analysis of the nature and severity of threats to wildlife and the willingness and ability of foreign partners to cooperate effectively toward these ends. 102.Statement of United States policyIt is the policy of the United States—
(1)to take immediate actions to stop the illegal global trade in wildlife and wildlife products and associated transnational organized crime; (2)to provide technical and other forms of assistance to help focus countries halt the poaching of elephants, rhinoceroses, and other imperiled species and end the illegal trade in wildlife and wildlife products, including by providing training and assistance in—
(A)wildlife protection and management of wildlife populations; (B)anti-poaching and effective management of protected areas including community managed and privately-owned lands;
(C)local engagement of security forces in anti-poaching responsibilities, where appropriate; (D)wildlife trafficking investigative techniques, including forensic tools;
(E)transparency and corruption issues; (F)management, tracking, and inventory of confiscated wildlife contraband;
(G)demand reduction strategies in countries that lack the means and resources to conduct them; and (H)bilateral and multilateral agreements and cooperation;
(3)to employ appropriate assets and resources of the United States Government in a coordinated manner to curtail poaching and disrupt and dismantle illegal wildlife trade networks and the financing of those networks in a manner appropriate for each focus country; (4)to build upon the National Strategy and Implementation Plan to further combat wildlife trafficking in a holistic manner and guide the response of the United States Government to ensure progress in the fight against wildlife trafficking; and
(5)to recognize the ties of wildlife trafficking to broader forms of transnational organized criminal activities, including trafficking, and where applicable, to focus on those crimes in a coordinated, cross-cutting manner. IIReport on major wildlife trafficking countries 201.Report (a)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in consultation with the Secretary of the Interior and the Secretary of Commerce, shall submit to Congress a report that lists each country determined by the Secretary of State to be a focus country within the meaning of this Act.
(b)Special designationIn each report required under subsection (a), the Secretary of State, in consultation with the Secretary of the Interior and the Secretary of Commerce, shall identify each country of concern listed in the report the government of which has actively engaged in or knowingly profited from the trafficking of endangered or threatened species. (c)SunsetThis section shall terminate on the date that is 5 years after the date of the enactment of this Act.
IIIFramework for interagency response
301.Presidential Task Force on Wildlife Trafficking
(a)ResponsibilitiesIn addition to the functions required by Executive Order 13648 (78 Fed. Reg. 40621), the Task Force shall be informed by the Secretary of State’s annual report required under section 201 and considering all available information, ensure that relevant United States Government agencies— (1)collaborate, to the greatest extent practicable, with the national wildlife services, or other relevant bodies of each focus country to prepare, not later than 90 days after the date of submission of the report required under section 201(a), a United States mission assessment of the threats to wildlife in that focus country and an assessment of the capacity of that country to address wildlife trafficking;
(2)collaborate, to the greatest extent practicable, with relevant ministries, national wildlife services, or other relevant bodies of each focus country to prepare, not later than 180 days after preparation of the assessment referred to in paragraph (1), a United States mission strategic plan that includes recommendations for addressing wildlife trafficking, taking into account any regional or national strategies for addressing wildlife trafficking in a focus country developed before the preparation of such assessment; (3)coordinate efforts among United States Federal agencies and non-Federal partners, including missions, domestic and international organizations, the private sector, and other global partners, to implement the strategic plans required by paragraph (2) in each focus country;
(4)not less frequently than annually, consult and coordinate with stakeholders qualified to provide advice, assistance, and information regarding effective support for anti-poaching activities, coordination of regional law enforcement efforts, development of and support for effective legal enforcement mechanisms, and development of strategies to reduce illicit trade and reduce consumer demand for illegally traded wildlife and wildlife products, and other relevant topics under this Act; and (5)coordinate or carry out other functions as are necessary to implement this Act.
(b)Duplication and efficiencyThe Task Force shall— (1)ensure that the activities of the Federal agencies involved in carrying out efforts under this Act are coordinated and not duplicated; and
(2)encourage efficiencies and coordination among the efforts of Federal agencies and interagency initiatives ongoing as of the date of the enactment of this Act to address trafficking activities, including trafficking of wildlife, humans, weapons, and narcotics, illegal trade, transnational organized crime, or other illegal activities. (c)Consistency with agency responsibilitiesThe Task Force shall carry out its responsibilities under this Act in a manner consistent with the authorities and responsibilities of agencies represented on the Task Force.
(d)Task force strategic reviewOne year after the date of the enactment of this Act, and annually thereafter, the Task Force shall submit a strategic assessment of its work and provide a briefing to the appropriate congressional committees that shall include— (1)a review and assessment of the Task Force’s implementation of this Act, identifying successes, failures, and gaps in its work, or that of agencies represented on the Task Force, including detailed descriptions of—
(A)what approaches, initiatives, or programs have succeeded best in increasing the willingness and capacity of focus countries to suppress and prevent illegal wildlife trafficking, and what approaches, initiatives, or programs have not succeeded as well as hoped; and (B)which foreign governments subject to subsections (a) and (b) of section 201 have proven to be the most successful partners in suppressing and preventing illegal wildlife trafficking, which focus countries have not proven to be so, and what factors contributed to these results in each country discussed;
(2)a description of each Task Force member agency’s priorities and objectives for combating wildlife trafficking; (3)an account of total United States funding each year since fiscal year 2014 for all government agencies and programs involved in countering poaching and wildlife trafficking;
(4)an account of total United States funding since fiscal year 2014 to support the activities of the Task Force, including administrative overhead costs and congressional reporting; and (5)recommendations for how to improve United States and international efforts to suppress and prevent illegal wildlife trafficking in the future, based upon the Task Force’s experience as of the time of the review.
(e)Termination of task forceThe statutory authorization for the Task Force provided by this Act shall terminate 5 years after the date of the enactment of this Act or such earlier date that the President terminates the Task Force by rescinding, superseding, or otherwise modifying relevant portions of Executive Order 13648. IVPrograms to address the escalating wildlife trafficking crisis 401.Anti-poaching programs (a)Wildlife law enforcement professional training and coordination activitiesThe Secretary of State and the Administrator of the United States Agency for International Development, in collaboration with the heads of other relevant United States agencies and nongovernmental partners where appropriate, may provide assistance to focus countries to carry out the recommendations made in the strategic plan required by section 301(a)(2), among other goals, to improve the effectiveness of wildlife law enforcement in regions and countries that have demonstrated capacity, willingness, and need for assistance.
(b)Sense of Congress regarding security assistance To counter wildlife trafficking and poaching in AfricaIt is the sense of Congress that the United States should continue to provide defense articles (not including significant military equipment), defense services, and related training to appropriate security forces of countries of Africa for the purposes of countering wildlife trafficking and poaching. 402.Anti-trafficking programs (a)Investigative capacity buildingThe Secretary of State and the Administrator of the United States Agency for International Development, in collaboration with the heads of other relevant United States agencies and communities, regions, and governments in focus countries, may design and implement programs in focus countries to carry out the recommendations made in the strategic plan required under section 301(a)(2) among other goals, with clear and measurable targets and indicators of success, to increase the capacity of wildlife law enforcement and customs and border security officers in focus countries.
(b)Transnational programsThe Secretary of State and the Administrator of the United States Agency for International Development, in collaboration with other relevant United States agencies, nongovernmental partners, and international bodies, and in collaboration with communities, regions, and governments in focus countries, may design and implement programs, including support for Wildlife Enforcement Networks, in focus countries to carry out the recommendations made in the strategic plan required under section 301(a)(2), among other goals, to better understand and combat the transnational trade in illegal wildlife. 403.Engagement of United States diplomatic missionsAs soon as practicable but not later than 2 years after the date of the enactment of this Act, each chief of mission to a focus country should begin to implement the recommendations contained in the strategic plan required under section 301(a)(2), among other goals, for the country.
404.Community conservationThe Secretary of State, in collaboration with the United State Agency for International Development, heads of other relevant United States agencies, the private sector, nongovernmental organizations, and other development partners, may provide support in focus countries to carry out the recommendations made in the strategic plan required under section 301(a)(2) as such recommendations relate to the development, scaling, and replication of community wildlife conservancies and community conservation programs in focus countries to assist with rural stability and greater security for people and wildlife, empower and support communities to manage or benefit from their wildlife resources in a long-term biologically viable manner, and reduce the threat of poaching and trafficking, including through— (1)promoting conservation-based enterprises and incentives, such as eco-tourism and stewardship-oriented agricultural production, that empower communities to manage wildlife, natural resources, and community ventures where appropriate, by ensuring they benefit from well-managed wildlife populations;
(2)helping create alternative livelihoods to poaching by mitigating wildlife trafficking, helping support rural stability, greater security for people and wildlife, responsible economic development, and economic incentives to conserve wildlife populations; (3)engaging regional businesses and the private sector to develop goods and services to aid in anti-poaching and anti-trafficking measures;
(4)working with communities to develop secure and safe methods of sharing information with enforcement officials; (5)providing technical assistance to support land use stewardship plans to improve the economic, environmental, and social outcomes in community-owned or -managed lands;
(6)supporting community anti-poaching efforts, including policing and informant networks; (7)working with community and national governments to develop relevant policy and regulatory frameworks to enable and promote community conservation programs, including supporting law enforcement engagement with wildlife protection authorities to promote information-sharing; and
(8)working with national governments to ensure that communities have timely and effective support from national authorities to mitigate risks that communities may face when engaging in anti-poaching and anti-trafficking activities. VOther actions relating to wildlife trafficking programs 501.Amendments to Fisherman's Protective Act of 1967Section 8 of the Fisherman’s Protective Act of 1967 (22 U.S.C. 1978) is amended—
(1)in subsection (a)— (A)in paragraph (1), by inserting , in consultation with the Secretary of State, after Secretary of Commerce;
(B)in paragraph (2), by inserting , in consultation with the Secretary of State, after Secretary of the Interior; (C)in paragraph (3), by inserting in consultation with the Secretary of State, after , as appropriate,;
(D)by redesigning paragraph (4) as paragraph (5); and (E)by inserting after paragraph (3) the following new paragraph:

(4)The Secretary of Commerce and the Secretary of the Interior shall each report to Congress each certification to the President made by such Secretary under this subsection, within 15 days after making such certification.; and (2)in subsection (d), by inserting in consultation with the Secretary of State, after as the case may be,.
502.Wildlife trafficking violations as predicate offenses under money laundering statuteSection 1956(c)(7) of title 18, United States Code, is amended— (1)in subparagraph (E), by striking ; or and inserting a semicolon;
(2)in subparagraph (F), by striking the semicolon and inserting ; or; and (3)by adding at the end the following new subparagraph:

(G)any act that is a criminal violation of subparagraph (A), (B), (C), (D), (E), or (F) of paragraph (1) of section 9(a) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)), section 2203 of the African Elephant Conservation Act (16 U.S.C. 4223), or section 7(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5305a(a)), if the endangered or threatened species of fish or wildlife, products, items, or substances involved in the violation and relevant conduct, as applicable, have a total value of more than $10,000;.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 